                                                                            Case 2:10-cv-01224-JCM-VCF Document 131
                                                                                                                130 Filed 05/29/20
                                                                                                                          05/28/20 Page 1 of 2




                                                                            MARK E. FERRARIO (Bar No. 1625)                     Mark R. Thierman (Nev. Bar 8285)
                                                                        1                                                       mark@thiermanbuck.com
                                                                            ERIC W. SWANIS (Bar No. 6840)
                                                                        2   GREENBERG TRAURIG, LLP                              Joshua D. Buck (Nev. Bar 12187)
                                                                            3773 Howard Hughes Parkway                          josh@thiermanbuck.com
                                                                        3   Suite 500 North                                     Leah L. Jones (Nev. Bar 13161)
                                                                            Las Vegas, Nevada 89169                             leah@thiermanbuck.com
                                                                        4   Telephone: (702) 792-3773                           THIERMAN BUCK, LLP
                                                                            Facsimile: (702) 792-9002
                                                                            Email: FerrarioM@gtlaw.com                          7287 Lakeside Drive
                                                                        5
                                                                                   SwanisE@gtlaw.com                            Reno, Nevada 89511
                                                                        6                                                       Telephone: (775) 284-1500
                                                                            BRIAN L. DUFFY, ESQ. (Admitted Pro Hac Vice)        Fax: (775) 703-5027
                                                                        7   NAOMI G. BEER, ESQ. (Admitted Pro Hac Vice)
                                                                            GREENBERG TRAURIG, LLP                              David R. Markham (Admitted Pro Hac Vice)
                                                                        8                                                       dmarkham@markham-law.com
                                                                            1200 Seventeenth Street, Suite 2400
                                                                            Denver, Colorado 80202                              THE MARKHAM LAW FIRM
                                                                        9
                                                                            Telephone: (303) 572-6500                           750 B Street, Suite 1950
                                                                       10   Facsimile: (303) 572-6540                           San Diego, CA 92101
                                                                            Email: DuffyB@gtlaw.com                             Telephone: (619) 399-3995
                                                                       11          BeerN@gtlaw.com
                         3773 Howard Hughes Parkway, Suite 400 North
Greenberg Traurig, LLP




                                                                                                                                Attorneys for Plaintiff and the Class
                                                                       12   Attorneys for Defendant
                                 Las Vegas, Nevada 89169

                                    (702) 792-9002 (fax)




                                                                       13
                                      (702) 792-3773




                                                                                                      IN THE UNITED STATES DISTRICT COURT
                                                                       14
                                                                                                            FOR THE DISTRICT OF NEVADA
                                                                       15

                                                                       16
                                                                            CHARDE EVANS on behalf of herself and all                Case No. 2:10-cv-01224-JCM-VCF
                                                                       17   others similarly situated,

                                                                       18          Plaintiff                                         JOINT STIPULATION AND ORDER
                                                                                                                                     REGARDING DEADLINE TO FILE
                                                                       19   v.                                                       MOTION FOR FINAL APPROVAL OF
                                                                       20                                                            SETTLEMENT
                                                                            WAL-MART STORES, INC., and DOES 1-50,
                                                                       21   Inclusive,

                                                                       22          Defendant.
                                                                       23
                                                                                   WHEREAS, On February 24, 2020, the Court entered an order granting preliminary
                                                                       24
                                                                            approval of the proposed settlement (Dkt. #129) ordering, inter alia, that Plaintiffs shall file their
                                                                       25
                                                                            Motion for Final Approval within 21 days after the acceptance period deadline.
                                                                       26
                                                                                   WHEREAS, the acceptance period deadline occurred on May 7, 2020, making May 28, 2020
                                                                       27
                                                                            the due date for Plaintiffs to file their Motion for Final Approval.
                                                                       28

                                                                                                                                1
                                                                            Case 2:10-cv-01224-JCM-VCF Document 131
                                                                                                                130 Filed 05/29/20
                                                                                                                          05/28/20 Page 2 of 2




                                                                        1          WHEREAS, the settlement administrator, Simpluris, Inc., has been working diligently in

                                                                        2   coordination with counsel for Plaintiffs and Defendant to review the results of the claims process

                                                                        3   and provide information needed for Plaintiffs’ Motion for Final Approval.

                                                                        4          WHEREAS, the Parties recognize Plaintiffs’ and Simpluris’ need for additional time to more

                                                                        5   fully review the results of the claims process and prepare declarations in support of the Motion for

                                                                        6   Final Approval.

                                                                        7          THEREFORE, the Parties hereby stipulate and request the Court allow Plaintiffs one

                                                                        8   additional week, until June 5, 2020, to file their Motion for Final Approval.

                                                                        9          Dated this 28th day of May, 2020.

                                                                       10
                                                                            GREENBERG TRAURIG, LLP                            THIERMAN BUCK, LLP
                                                                       11
                         3773 Howard Hughes Parkway, Suite 400 North
Greenberg Traurig, LLP




                                                                       12   By:   /s/ Naomi G. Beer                           By: /s/Joshua D. Buck
                                 Las Vegas, Nevada 89169




                                                                            BRIAN L. DUFFY, ESQ.(Admitted Pro Hac Vice)       MARK R. THIERMAN (Bar No. 8285)
                                    (702) 792-9002 (fax)




                                                                       13
                                      (702) 792-3773




                                                                            NAOMI G. BEER, ESQ. (Admitted Pro Hac Vice)       JOSHUA D. BUCK (Bar No. 12187)
                                                                            GREENBERG TRAURIG, LLP                            7287 Lakeside Drive
                                                                       14                                                     Reno, Nevada 89511
                                                                            1200 Seventeenth Street, Suite 2400
                                                                       15   Denver, Colorado 80202                            THE MARKHAM LAW FIRM
                                                                                                                              DAVID R. MARKHAM (CA Bar No. 71814)
                                                                       16                                                     600 B Street, Suite 2130
                                                                            MARK E. FERRARIO (Bar No. 1625)
                                                                            ERIC W. SWANIS (Bar No. 6840)                     San Diego, CA 92101
                                                                       17
                                                                            GREENBERG TRAURIG, LLP
                                                                            3773 Howard Hughes Parkway                        Attorneys for Plaintiff and the Class
                                                                       18
                                                                            Suite 500 North
                                                                       19   Las Vegas, Nevada 89169

                                                                       20   Attorneys for Defendants

                                                                       21
                                                                            IT IS SO ORDERED:
                                                                       22

                                                                       23
                                                                                                                              _____________________________________
                                                                       24                                                     UNITED STATES DISTRICT JUDGE
                                                                                                                                      May 29, 2020
                                                                       25                                                     DATED:______________________________

                                                                       26

                                                                       27

                                                                       28

                                                                                                                              2
